DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on May 12, 2022 regarding Application No. 16/079,129.  Applicants amended claims 1 and 12 and previously canceled claims 2-5, 8-10, 13, 16-18, 20, and 22.  Claims 1, 6, 7, 11, 12, 14, 15, 19, and 21 are pending.


Priority
The instant application is a U.S. National Stage of PCT Application No. PCT/CN2018/072252, filed on January 11, 2018, which claims priority to Chinese Patent Application No. CN 201710534396.1, filed on July 3, 2017.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 201710534396.1 application filed in China on July 3, 2017 has been filed.


Response to Arguments
Applicants’ amendments to claims 1 and 12 and argument regarding claim rejections under 35 U.S.C. 112(a) (Remarks, p. 6) are acknowledged.  In view of the amendments, the rejections are moot.

Applicants’ arguments filed on May 12, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding Yamada and “the plurality of supports is directly arranged between a surface of the color filter substrate away from the array substrate and at a surface of the touch panel facing the array substrate” (Remarks, p. 7), the Office respectfully submits that the argument is not commensurate with the rejections (i.e., the recited features are taught by Chen), as discussed in the rejections below.

In response to Applicants’ argument regarding Yamada and “the support 34 is covered by a coating 35 on the outer surface of the support 34” (Remarks, p. 7), the Office respectfully submits that the argument is not commensurate with the rejections, as discussed in the rejections below.

In response to Applicants’ remark regarding Chen, Wang, Yamada, and Chi and “balance between stable support towards the touch panel and increasing the transmission capability of light rays by means of an inverted trapezoidal shape in a direction from the array substrate to the touch panel” (Remarks, p. 7), the Office respectfully submits that the remark is not commensurate with the claim language and all features of newly amended independent claims 1 and 12 are taught and/or suggested by the cited references and/or as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding independent claims 1 and 12 and allowability (Remarks, p. 7), the Office respectfully disagrees and submits that all features of newly amended independent claims 1 and 12 are taught and/or suggested by the cited references and/or as discussed, as discussed in the rejections below.  As such, newly amended independent claims 1 and 12 are not allowable.

In response to Applicants’ arguments regarding dependent claims 6, 7, 11, 14, 15, 19, and 21 and allowability (Remarks, p. 8), the Office respectfully disagrees and submits that all features of newly amended independent claims 1 and 12 are taught and/or suggested by the cited references and/or as discussed, as discussed in the rejections below.  As such, newly amended independent claims 1 and 12 are not allowable.  In addition, claims 6, 7, 11, 14, 15, 19, and 21 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 1 and 12, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1, 6, 7, 11, 12, 14, 15, 19, and 21 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 11, 12, 14, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in US 2011/0037713 A1 (hereinafter Chen) in view of Wang in US 2016/0041316 A1 (hereinafter Wang), in further view of Yamada et al. in JP 2013-164744 A (hereinafter Yamada; a full translation and original copy is/was provided with the Office action issued in response to the filing of the January 25, 2022 RCE), and in further view of Chi et al.in US 2014/0285733 A1 (hereinafter Chi).
Regarding claim 1, Chen teaches:
A touch display device, comprising a touch panel and a display panel, wherein the display panel is arranged opposite to the touch panel and the display panel is adhered to the touch panel (A touch display device 2000, comprising a touch panel 2200, 2300, and 2400 and a display panel 2100, wherein the display panel 2100 is arranged opposite to the touch panel 2200, 2300, and 2400 and the display panel 2100 is adhered to the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019]-[0021], [0027], and [0028]), and a plurality of supports is directly arranged between the display panel and the touch panel (a plurality of supports 2500 is directly arranged between the display panel 2100 and the touch panel 2200, 2300, and 2400; FIG. 2, [0019], and [0020]),
wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other (the display panel 2100 comprises an array substrate 2110 and a color filter substrate 2130 arranged opposite to each other; FIG. 2 and [0021]); 
wherein the plurality of supports is directly arranged between a surface of the color filter substrate away from the array substrate and at a surface of the touch panel facing the array substrate (the plurality of supports 2500 is directly arranged between a surface 2102 of the color filter substrate 2130 away from the array substrate 2110 and at a surface opposite of surface 2302 of the touch panel 2200, 2300, and 2400 facing the array substrate 2110; FIG. 2 and [0019]-[0021]); 
wherein the display panel comprises: a black matrix pattern arranged in a staggered manner (the display panel 2100 comprises: a black matrix pattern 2700 arranged in a staggered manner; FIG. 2 and [0022]); 
wherein the black matrix pattern is arranged at a side of the color filter substrate adjacent to the array substrate (the black matrix pattern 2700 is arranged at a surface 2132 side of the color filter substrate 2130 adjacent to the array substrate 2110; FIG. 2, [0021], and [0022]), the color filter substrate is disposed between the touch panel and the array substrate (the color filter substrate 2130 is disposed between the touch panel 2200, 2300, and 2400 and the array substrate 2110; FIG. 2, [0020], and [0021]);
an orthogonal projection of each support onto the display panel falls within a corresponding black matrix pattern (an orthogonal projection of each support 2500 onto the display panel 2100 falls within a corresponding black matrix pattern 2700 of the display panel 2100; FIG. 2 and [0022]); and 
each of the plurality of supports is of a shape in a direction from the array substrate to the touch panel (each of the plurality of supports 2500 is of a shape in a direction from the array substrate 2110 to the touch panel 2200, 2300, and 2400; FIG. 2 and [0019]-[0021]).  
	However, it is noted that Chen does not teach:
wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell;
wherein the display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns and second black matrix patterns arranged in a staggered manner, wherein the first black matrix patterns are substantially parallel with the gate lines, and the second black matrix patterns are substantially parallel with the data lines; 
a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, 
wherein the first black matrix patterns and the second black matrix patterns are arranged at a side of the color filter substrate adjacent to the array substrate;
each first black matrix pattern has a width greater than a width of the second black matrix pattern.
	Wang teaches:
wherein a display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell (a display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell; [0003], see also [0013] and [0014]);
wherein a display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns and second black matrix patterns arranged in a staggered manner, wherein the first black matrix patterns are substantially parallel with the gate lines, and the second black matrix patterns are substantially parallel with the data lines (a display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns 121 and second black matrix patterns 122 arranged in a staggered manner, wherein the first black matrix patterns 121 are substantially parallel to the gate lines, and the second black matrix patterns 122 are substantially parallel with the data lines; see Fig. 1 and [0003], see also Figs. 3 and 4, and Figs. 6 and 7 (note: first black matrix patterns 21 are substantially (i.e., primarily) parallel with the gate lines); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since they are well-known in the art); 
a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof (a width of each first black matrix pattern 121 remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern 122 remains the same in a direction perpendicular to an extension direction thereof; see Fig. 1 and [0003], see also Figs. 3 and 4, and Figs. 6 and 7 (note: a width of 211 of each first black matrix pattern 21 remains the same in a direction perpendicular to an extension direction thereof, i.e., width to the left, or right, of 3); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been obvious to try as one of a predictable and ascertainable group of features of a width of a black matrix pattern remaining the same or changing in a direction perpendicular to an extension direction thereof with a reasonable expectation of success as well as it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), 
wherein the first black matrix patterns and the second black matrix patterns are arranged at a side of the color filter substrate adjacent to the array substrate (the first black matrix patterns 121 and second black matrix patterns 122 are arranged at a side of the color filter substrate adjacent to the array substrate; Figs. 1 and 2 and [0003]);
each first black matrix pattern has a width greater than a width of the second black matrix pattern (each first black matrix pattern 121 has a width greater than the second black matrix pattern 122; Figs. 1, 3, and 4, see also Figs. 6 and 7; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been obvious to try as one of a predictable and ascertainable group of features of a first black matrix pattern has a width greater than, equal to, or less than a width of a second black matrix pattern with a reasonable expectation of success as well as it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, such that Chen as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display panel taught by Wang is comparable to the display panel taught by Chen because they are both display panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, with the predictable result of providing a display panel that includes black matrix patterns.
	However, it is noted that Chen as modified by Wang does not teach:
an orthogonal projection of each support onto the display panel falls within a corresponding first black matrix pattern; and
each of the plurality of supports is of an inverted trapezoidal shape in a direction from the array substrate to the touch panel.
	Yamada teaches:
an orthogonal projection of each support onto a display panel falls within a corresponding first black matrix pattern (an orthogonal projection of each support 34 onto a display panel 40 falls within a corresponding first black matrix pattern 21a; Figs. 2 and 4, [0035], [0040], [0047], and [0048]); and
each of a plurality of supports is of an inverted trapezoidal shape in a direction from the substrate to the touch panel (each of a plurality of supports 34 is of an inverted trapezoidal shape in a direction from the substrate 50 to the touch panel 30; Fig. 4, [0028], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Chen as modified by Wang to include: the features taught by Yamada, such that Chen as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch display device that includes a plurality of supports taught by Yamada ([0025] and [0047]) is comparable to the touch display device that includes a plurality of supports taught by Chen as modified by Wang because they are both touch display devices that include a plurality of supports.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch display device taught by Chen as modified by Wang to include: the features taught by Yamada, with the predictable result of providing a touch display device that includes a plurality of supports.
	However, it is noted that Chen as modified by Wang and Yamada does not teach:
the array substrate is adhered to the color filter substrate through a sealant.
	Chi teaches:
an array substrate is adhered to a color filter substrate through a sealant (an array substrate 102 is adhered to a color filter substrate 101 through a sealant 105; FIG. 1 and [0025]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Chen as modified by Wang and Yamada to include: the features taught by Chi, such that Chen as modified teaches: the claimed features, in order to assemble an array substrate and a color filter substrate and to enclose liquid crystals within an enclosed space.  (Chi: [0025]).


	Regarding claim 6, Chen as modified by Wang, Yamada, and Chi teaches:
The touch display device according to claim 1, wherein each first black matrix pattern has a width of 80 to 100µm (Chen: each black matrix pattern 2700; FIG. 2 and [0022]; Wang: a first black matrix pattern 121 has a width of 80 to 100µm – i.e., a dimension margin D of gate line black matrix 121 such that a width of the gate line black matrix 121 is 80 to 100µm since A≥C0+2D in Fig. 3 and A2=C1+C2+C0˃A1, C1≥5µm, C1≥D, C2≥5µm, and C2≥D in Figs. 6 and 7; see Figs. 3, 4, 6, and 7, [0005], [0007], [0008], [0011], [0032], and [0034]-[0036]; note: the first black matrix pattern disclosed in [0003] and [0007], [0008], and [0011] are interchangeable as they both provide a first black matrix pattern).  
	The motivation to combine the references is to improve transmittance of a display apparatus.  (Wang: [0005] and [0006]). 

Regarding claim 7, Chen as modified by Wang, Yamada, and Chi teaches:
The touch display device according to claim 1, wherein the plurality of supports has a same height (Chen: the plurality of supports 2500 has a same height; FIG. 2 and [0019]).  

Regarding claim 11, Chen as modified by Wang, Yamada, and Chi teaches:
The touch display device according to claim 1.
	However, it is noted that Chen as modified by Wang, Yamada, and Chi, as particularly cited, does not teach:
wherein a height of each support is equal to a thickness of the adhesive.


Chen also teaches:
wherein a height of a support is equal to a thickness of an adhesive (a height of a support 310, e.g., second from the left support 310, is equal to a thickness of an adhesive layer 300 adhesive; FIG. 1 and [0005]; note: the support(s) and adhesive in FIGs. 1 and 2 are interchangeable as they both provide support to and adhere components of a touch display),
such that Chen as modified teaches: the claimed features.

Regarding claim 12, Chen is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.
Thus, Chen as modified by Wang, Yamada, and Chi teaches:
A method for manufacturing a touch display device, comprising:
forming a plurality of supports arranged directly between a touch panel and a display panel to be arranged opposite to each other, arranging the touch panel opposite to the display panel, and adhering the touch panel to the display panel, 
wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell,
wherein the plurality of supports is directly arranged between a surface of the color filter substrate away from the array substrate and at a surface of the touch panel facing the array substrate; 
wherein the display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns and second black matrix patterns arranged in a staggered manner, wherein the first black matrix patterns are substantially parallel with the gate lines, and the second black matrix patterns are substantially parallel with the data lines; 
wherein the first black matrix patterns and the second black matrix patterns are arranged at a side of the color filter substrate adjacent to the array substrate, the color filter substrate is disposed between the touch panel and the array substrate, and the array substrate is adhered to the color filter substrate through a sealant;
a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, 
each first black matrix pattern has a width greater than a width of the second black matrix pattern;
an orthogonal projection of each support onto the display panel falls within a corresponding first black matrix pattern; and 
each of the plurality of supports is of an inverted trapezoidal shape in a direction from the array substrate to the touch panel,
as discussed similarly in claim 1 above (i.e., method for manufacturing a touch display device, where the touch display device is the touch display device of claim 1 above).
	However, it is noted that claim 12 additionally recites:
forming a plurality of supports between a touch panel and a display panel to be arranged opposite to each other to form a cell.


	Chen as modified by Wang, Yamada, and Chi also teaches:
forming a plurality of supports between a touch panel and a display panel to be arranged opposite to each other to form a cell (Chen: forming a plurality of supports 2500 between a touch panel 2200, 2300, and 2400 and a display panel 2100 to be arranged opposite to each other to form a cell; see FIGs. 2 and 6, [0019], [0020], [0027], and [0028]).

Regarding claim 14, Chen as modified by Wang, Yamada, and Chi teaches:
The method according to claim 12, wherein the arranging the touch panel opposite to the display panel and adhering the touch panel to the display panel comprises applying an adhesive at an edge of the display panel or the touch panel (Chen: the arranging the touch panel 2200, 2300, and 2400 opposite to the display panel 2100 and adhering the touch panel 2200, 2300,and 2400 to the display panel 2100 comprises applying an adhesive 2800 at an edge of the display panel 2100 or the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), aligning the display panel with the touch panel (Chen: aligning the display panel 2100 with the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], and [0028]), adhering the display panel to the touch panel through the adhesive (Chen: adhering the display panel 2100 to the touch panel 2200, 2300, and 2400 through the adhesive 2800; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), and curing the adhesive (Chen: curing the adhesive 2800; see [0027] and [0028]).  

	Regarding claim 15, Chen as modified by Wang, Yamada, and Chi teaches:
The method according to claim 12, wherein the arranging the touch panel opposite to the display panel and adhering the touch panel to the display panel comprises applying an adhesive at an edge of the display panel or the touch panel (Chen: arranging the touch panel 2200, 2300, and 2400 opposite the display panel 2100 and adhering the touch panel 2200, 2300, and 2400 to the display panel 2100 comprises applying an adhesive 2800 at an edge of the display panel 2100 or the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), aligning the display panel with the touch panel through an alignment mark on the display panel and an alignment mark on the touch panel (Chen: aligning the display panel 2100 with the touch panel 2200, 2300, and 2400 through an alignment mark 2104 on the display panel 2100 and an alignment mark 2304 on the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], and [0028]), adhering the display panel to the touch panel through the adhesive (Chen: adhering the display panel 2100 to the touch panel 2200, 2300, and 2400 through the adhesive 2800; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), and curing the adhesive (Chen: curing the adhesive; see [0027] and [0028]).  

	Regarding claim 19, this claim is rejected under similar rationale as claim 6 above.

	Regarding claim 21, this claim is rejected under similar rationale as claim 11 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/5/2022B